Citation Nr: 0803850	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to nonservice-connected burial benefits.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel







INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952, inclusive of service in Korea in combat.  His 
death occurred on May [redacted], 2004, at the age of 75 years.  The 
appellant in this matter is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the appellant's claim for 
nonservice-connected burial benefits.  In his substantive 
appeal of January 2006, the appellant requested a hearing 
before the Board, sitting at the RO; such request was 
withdrawn in writing by the veteran in his statement of 
February 2006.  


FINDING OF FACT

There was a claim pending at the time of the veteran's death 
for entitlement of the veteran to VA nonservice-connected 
disability pension benefits, based on a VA treating 
physician's statement of May 6, 2004; medical and financial 
data were therein provided establishing basic entitlement to 
VA nonservice-connected disability pension; the appellant has 
paid the funeral and burial expenses of the veteran.  


CONCLUSION OF LAW

The criteria for establishing entitlement to VA nonservice-
connected disability pension benefits have been met.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and 38 C.F.R. § 3.159 (2007), 
relate to the VA's duties to notify and assist a claimant as 
prescribed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
While it is acknowledged that no VCAA letter was ever issued 
to the appellant in this instance for the purpose of advising 
him of the evidence and information necessary to substantiate 
his claim, the Board herein finds that the appellant is 
entitled to the benefit sought by this appeal, and, thus, the 
need to ascertain whether VA fully complied with its duties 
to notify and assist is obviated.  

A nonservice-connected burial allowance is payable under 
certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of preparing the body 
and transporting it to the place of permanent burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600; see also 38 U.S.C.A. 
§ 2307 (burial benefits payable where a veteran dies from a 
service-connected disability).  Entitlement is subject to the 
following conditions: (1) At the time of death the veteran 
was in receipt of pension or compensation or but for the 
receipt of military retirement pay would have been in receipt 
of compensation; or (2) the veteran has an original or 
reopened claim for either benefit pending at the time of 
death, and in the case of an original claim there is 
sufficient evidence of record on the date of death to have 
supported an award of compensation or pension; or (3) the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred in line of duty, and the body of the 
deceased is being held by a State (or a political division 
thereof) and VA determines that there is no next of kin or 
other person claiming the body of the deceased veteran, and 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses; and (4) the 
applicable further provisions of the section and §§ 3.1601 
through 3.1610.  38 C.F.R. § 3.1600(b).

The death certificate indicates that the veteran died on May 
[redacted], 2004, at [redacted] House as a result of prostate cancer.  
There is nothing in the record indicating that the veteran 
was at the time of his death properly hospitalized by VA, as 
set forth by 38 C.F.R. § 3.1600(c), or that service 
connection had been established for any disability during his 
lifetime.  Also, VA nonservice-connected disability pension 
benefits had not been awarded during the veteran's lifetime.  
Although the record does not indicate the existence of a 
pending claim for VA compensation at the time of his death, a 
claim for nonservice-connected disability pension is found to 
have been filed on May 6, 2004.  On that date, a treating VA 
physician compiled correspondence, identifying the veteran 
and his social security number, and indicating that the 
veteran was seeking entitlement to VA pension and aid and 
attendance benefits; such claim was endorsed by the physician 
on the basis of the veteran's prostatic adenocarcinoma with 
metastasis to the bone and his limited income in retirement, 
noted to consist of approximately $700 in monthly benefits 
from the Social Security Administration.  Such claim is 
deemed to be of record, pursuant to Dunn v. West, 11 Vet. 
App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA documents are deemed to be constructively in the 
possession of VA adjudicators on the date compiled), prior to 
the veteran's date of death.  On the basis of the foregoing, 
entitlement of the appellant to VA nonservice-connected 
burial benefits is conceded.  


ORDER

Entitlement to nonservice-connected burial benefits is 
granted.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


